Name: Commission Regulation (EEC) No 1835/87 of 30 June 1987 amending for the ninth time Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  plant product
 Date Published: nan

 No L 174/14 Official Journal of the European Communities 1 . 7. 87 COMMISSION REGULATION (EEC) No 1835/87 of 30 June 1987 amending for the ninth time Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3800/85 (2), and in particular Article 5 (2) thereof, Whereas Commission Regulation (EEC) No 3077/78 (3), as last amended by Regulation (EEC) No 3589/85 (4), recognizes the equivalence with Community certificates of attestations accompanying hops imported from certain non-member countries, and contains a list of the bodies in those countries authorized to issue attestations of equi ­ valence ; Whereas, since that time, the Soviet Union has under ­ taken to comply with the requirements laid down for the marketing of hops and hop products and has authorized a body to issue attestations of equivalence ; whereas it is appropriate, therefore, to recognize those attestations as being equivalent to Community certificates and to allow into free circulation the products which they cover ; whereas it is necessary to supplement in this respect the Annex to Regulation (EEC) No 3077/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3077/78 is hereby supplemented by the following : Country of origin Organizations authorized to issue attestations Products CCT heading No 'USSR Ukrchmel Str. Gorkij 43 Ã ½itomir USSR Hop cones Hop powders Saps and extracts of hops ex 12.06 ex 12.06 13.03 A VI' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 175, 4. 8 . 1971 , p. 1 . 0 OJ No L 367, 31 . 12. 1985, p. 32. 0 OJ No L 367, 28 . 12. 1978, p. 28 . (4) OJ No L 343, 20. 12. 1985, p. 19 .